Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

The prior art taken alone or in combination neither discloses nor makes obvious the instant process of claim as recited below as a whole:

a method for fabricating a packaged and self-powered electronic system, comprising: providing a wafer of lightly p-doped low-grade silicon (1-g-Si) including a plurality of slab sites, the wafer having a first thickness, a first surface in a first plane, and an opposite second surface doped heavily n-type to create a pn-junction with the lightly p- doped silicon, each site configured as a ridge in the first plane framing a depression including a recessed central area in a second plane spaced from the first plane by a first depth, the ridge and the central area covered by a metal layer patterned into pads for contacting chip terminals, each site having a metal-filled via hole in the ridge designated as the system input terminal, the via hole extending from the pn-junction through the p- doped I-g-Si to the first surface; providing a plurality of first semiconductor chips having a flat first and an opposite flat second side, and a second thickness smaller than the first thickness, the first chips including transistors having terminals on the first and the second side; attaching a first chip with the terminals of the first chip side to respective pads of the central area of each I-g-Si slab, creating sub-assemblies wherein the terminals of the second chip side face towards the first plane; providing a plurality of second semiconductor chips having a flat third and an opposite contoured fourth side, and a third thickness smaller than the first thickness but greater than the second thickness, the fourth side configured as a ridge in a third plane framing a depression including a flat central area in a parallel fourth plane recessed from the third plane by a second depth smaller than the first depth and suitable to accommodate the first chips, the fourth side uniformly metallized, the second chips including transistors having terminals on the third and the fourth side; and for each subassembly, attaching the metallized depressed central area of the fourth side of a second chip to the terminals on the second side of the respective first chip, and the metallized ridges of the second chip to respective pads of the central I-g-Si area, whereby the transistor terminals on the third side of the second chips are co- planar with the metal layer on the ridges of the respective I-g-Si slab.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814